PER CURIAM.
Upon - the evidence, the justice was well authorized to find that the terra cotta blocks in question came into the defendant’s hands as a bailee for hire; and, there being no explanation of the failure to return them, the plaintiff’s case was sufficiently supported, so far as to justify the finding in his favor upon the disputed item of §79.90. The counterclaim upon a promissory note was met by the assertion of an agreement whereby this item of indebtedness was applied to an open account between the parties, with a balance in favor of the plaintiff, and the evidence sustains the finding in his favor. This issue was properly in the case and was fully litigated. We find no-reason for disturbing the result reached, and the judgment is therefore affirmed, with costs.